Citation Nr: 0015748	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  92-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fracture involving a 
lumbar vertebrae, claimed as low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A hearing was held before a hearing officer at 
the RO in March 1991, and the hearing officer's decision was 
entered in January 1992. 

The appeal was last before the Board in March 1999, at which 
time it was remanded for further development.  In conjunction 
with the development requested in the remand, a hearing was 
held before a hearing officer at the RO in October 1999, and 
the hearing officer's decision was entered in March 2000.  In 
a Supplemental Statement of the Case, which was mailed to the 
veteran in March 2000, the RO continued to deny the benefit 
sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Fracture involving a lumbar vertebrae was first shown many 
years following the veteran's separation from service, and is 
not etiologically related thereto.  


CONCLUSION OF LAW

Fracture involving a lumbar vertebrae, claimed as low back 
disability, was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability which was 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

The veteran asserts that he sustained a fracture involving 
his lumbar spine during an "aggressors" training competition 
at night in which he fell into a "small trench", injuring his 
low back.  As to the approximate date when he sustained the 
injury, at his March 1991 personal hearing he indicated that 
it was in November or December of 1966, shortly after he had 
completed basic training.  At his October 1999 personal 
hearing, he indicated that the injury occurred during "night 
training" in the "winter of" 1967.  

While not directly pertinent to the benefit sought on appeal, 
the record reflects that, in June 1965, two months before he 
entered service, the veteran fractured his pelvis in an 
industrial injury.  The related treatment records include a 
report pertaining to an X-ray examination of his lumbar 
spine, the findings on which include spina bifida occulta 
involving the first sacral segment.  In August 1966, 
approximately two weeks after he entered service, the veteran 
complained of experiencing "back trouble"; he was advised to 
avoid activities including bending for the next three days.  
In October 1966, he complained of experiencing low back pain.  
On X-ray examination of his lumbar spine, accomplished in 
October 1966, "[n]o significant abnormality" was seen.  In 
November 1966, the veteran's physical activities were 
pertinently restricted, owing to back problems, by profile.  
In December 1966, the veteran was clinically evaluated, 
apparently in response to his continuing back problems.  It 
was noted, apparently in reference to a second pertinent X-
ray examination performed in October 1966, that the findings 
on the same included spina bifida occulta involving the first 
sacral segment.  The examiner commented that the veteran had 
a fractured pelvis and chronic lumbosacral strain, each of 
which condition had preexisted his entry into service.  In 
February 1967, the veteran presented with complaints 
including low back pain which he related to his preservice 
industrial accident.  The impression, following physical 
examination, was chronic low back pain.  Pertinent X-ray 
examination was interpreted to reveal "[r]eduction at the 
interspace L5-S1, spina bifida occulta L5". 

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in October 1978, he alluded to having 
suffered a "back injury" in service in 1966.  The report 
pertaining to X-ray examination involving the veteran's 
lumbar spine, which was conducted in conjunction with the 
outpatient visit, made no reference to a fracture involving 
any vertebrae.  

A November 1984 statement from Gary Guidry, M.D., refers to a 
work-related accident in which the veteran was involved 
earlier in the month.  The findings on a lumbar myelogram, 
accomplished under non-VA auspices in January 1985, include a 
"[m]ild wedge deformity of L-2 which" was thought to 
"represent an old healed compression fracture" involving the 
lumbar spinal segment.

In July 1994, the veteran was hospitalized at a non-VA 
facility in response to his involvement in a motor vehicle 
accident.  The findings on an X-ray examination of his lumbar 
spine, performed in conjunction with the hospitalization, 
included a spur formation on the anterior margin of L1 and 
L2, which was thought to be "probably" representative of an 
"old compression fracture".  

When he was examined by VA in December 1994, the veteran 
related that in service in 1966 he "fell while training and 
injured his lower back."  The pertinent examination 
diagnosis, apparently based in part on the examiner's review 
of the record, was "[o]ld, healed compression fracture" 
involving the first lumbar vertebrae.  The examiner was of 
the opinion that such fracture was "most likely related to" 
the veteran's history of inservice lower back injury in 1966.

Most recently, when the veteran was examined by VA in January 
1996, he again indicated that he had injured his lower back 
in a training injury in 1966 in service.  The pertinent 
examination diagnosis, following physical examination and the 
examiner's review of the veteran's "C-files", was '[o]ld, 
healed compression fracture' involving the first lumbar 
vertebrae.  The examiner was of the opinion that such 
fracture "fit[] [the veteran's] clinical history" dating back 
to 1966, and that such fracture was related "to the injuries 
sustained [by the veteran] in 1966".  In early June 1996, the 
rating board conveyed a query to the VA examiner as to how he 
could reconcile his above-quoted opinion with the fact that a 
February 1967 inservice X-ray disclosed no fracture involving 
any lumbar vertebrae.  In response to the same, the VA 
examiner, in an addendum dated in late June 1996, asserted 
that "[t]here [was] absolutely no way for [him] or anyone 
else to know whether [the fracture] dated back to 1966, or to 
some other time in the remote past."  

In considering the veteran's claim for service connection for 
fracture involving a lumbar vertebrae, claimed as low back 
disability, the Board has taken pains to accurately set forth 
his related contentions.  To reiterate, he avers that, at 
some time between the period demarcated from November 1966 
through the termination of seasonal winter in early 1967, he 
sustained a fracture involving his lumbar spine during an 
'aggressors' training competition at night in which he fell 
into a 'small trench', injuring his low back.  While the 
Board has no reason to question the veteran's honesty or 
recollection with reference to the foregoing inservice fall, 
it would point out that service medical records do not appear 
to make any specific mention of the same.  More problematic 
for the veteran's claim is the fact that there were no 
findings bearing on a fracture of any lumbar vertebrae on X-
ray examination accorded him in service fairly late in the 
1966-1967 winter, specifically, on February 24, 1967.  To be 
sure, the Board is cognizant that, in his above-cited June 
1996 addendum, the VA examiner indicated that the 
interpretation accorded the February 1967 inservice X-ray 
"may not have been totally accurate."  However, the 
possibility that such inservice X-ray was misread or 
otherwise erroneously interpreted must be deemed highly 
remote, inasmuch as pertinent X-ray examination performed by 
VA in October 1978 (in conjunction with the veteran's 
presentation for VA outpatient treatment at such time) was 
also interpreted to reveal no indication of fracture 
involving any lumbar vertebrae.  The latter consideration, in 
turn, substantially renders clinically untenable the opinion 
advanced by the December 1994 VA examiner, i.e., that the 
subject vertebral fracture was 'most likely related to' his 
history of inservice lower back injury in 1966.  With 
respect, finally, to the subsequent opinion advanced by the 
same VA examiner (in the June 1996 addendum) that '[t]here 
[was] absolutely no way for [him] or anyone else to know 
whether [the lumbar vertebral fracture] dated back to 1966, 
or to some other time in the remote past', the Board would 
merely observe that an examining physician's opinion which is 
to the effect that he can give neither an affirmative nor 
negative answer bearing on possible service causation of a 
claimed condition amounts to "non-evidence".  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Given the foregoing 
observations, then, and with the initial evidence bearing on 
a fracture involving one of the veteran's lumbar vertebra not 
obtaining until the mid-1980's, nearly two decades after his 
separation from service, the Board is constrained to conclude 
that the preponderance of the evidence is against service 
connection for fracture involving a lumbar vertebrae, claimed 
as low back disability.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for fracture involving a lumbar vertebrae, 
claimed as low back disability, is denied. 


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

